Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The specification is objected to, due to a few minor informalities.
In paragraph [052], it is disclosed that “The cable adjustment arrangement 170 includes a cable 172 extending through a cable aperture 174 in a cable adapter ring 176.”  However, later in the same paragraph and in paragraphs [053 - 055], “the cable” is identified as element “176”.
Respectfully, figures 14 and 15 appear to disclose that element “176” is a cable adapter ring, and element “172” is a cable
Appropriate correction is requested.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the automatic airflow balancing valve, wherein the motor is coupled to the adjustment plate via the adjustment element; and
the automatic airflow balancing valve, further comprising an adjustment element fixed to the adjustment plate and laterally movable to rotate the adjustment plate, and wherein the motor is coupled to the adjustment plate via the adjustment element
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently, disclosure is found for wherein:
[055] Alternately or in addition the controller 202 may include an actuator 210 that may move the cable 176. Such an actuator may be a motor, or linear actuator, etc. and may be powered by battery, or a remote power source such as a source of alternating or direct current, and
Figure 15, which discloses a motor (210) and an adjustment plate (46), but doesn’t show the adjustment element (40) (see fig 2).  Specification paragraph [053] which discusses figure 15, does not disclose the features discussed in paragraph 5, above. 

    PNG
    media_image1.png
    521
    1025
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
In re Claims 34 and 36: the limitation “an interlocking adapter flange” has been interpreted as “an interlocking adapter flange having a plate”, in order to identify the respective interlocking elements.  Accordingly, the limitation has been interpreted as “plate interlock features positioned proximate at least one of the inlet and the outlet of the flow path, and an interlocking adapter flange having a plate configured to engage the plate interlock features.”

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28, 32, 38, 43, and 44 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claims 28, 32, 38 and 43, written description is not provided for the limitation “wherein the motor is coupled to the adjustment plate via the adjustment element”.  Disclosure is limited to 
Currently, disclosure is found for wherein:
[055] Alternately or in addition the controller 202 may include an actuator 210 that may move the cable 176. Such an actuator may be a motor, or linear actuator, etc. and may be powered by battery, or a remote power source such as a source of alternating or direct current, and
Figure 15, which discloses a motor (210) and an adjustment plate (46), but doesn’t show the adjustment element (40) (see fig 2).  Specification paragraph [053] which discusses figure 15, does not disclose the features discussed in paragraph 5, above. 
Correction or clarification is respectfully requested.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26, 35, 40, and 47 are 
In re Claims 26, 35, 40, and 47, the limitation “the valve disc axis is laterally offset from the adjustment plate axis” is unclear.  Understanding that Applicant is claiming the embodiment of figs 1 – 4, it appears that the valve disc axis (36) is radially offset from the adjustment plate (element) axis (42).

    PNG
    media_image2.png
    600
    1429
    media_image2.png
    Greyscale

In figure 3, the valve disc axis (at (32)) is right of (three o’ clock) of adjustment plate axis (42); and 
In figure 4, the valve disc axis (at (32)) is below (six o’ clock) adjustment plate axis (42); and 
Further, specification paragraph [030] discloses “(t)he valve disc axis 32 is secured directly adjacent the adjustment plate shaft 501”, which is neither “laterally offset” as claimed nor radially offset as shown in the figures.
Clarification is respectfully requested.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 272 are rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Beddies (US 6,012,783; second embodiment).
In re Claim 26, Knecht discloses an automatic airflow balancing valve (figs 1 – 5), comprising:
a housing (1) comprising an inlet and an outlet and defining a flow path (18) within the housing from the inlet to the outlet; 
a valve disc (2a) operatively connected to the housing and disposed within the flow path, wherein the valve disc is configured to rotate, about a valve disc axis (7), within the flow path; 
an airflow volume calibrating assembly (9/2b) disposed in the flow path and operatively connected to the valve disc (2a) and the housing (1) to pivot the valve disc to a home position associated with a desired constant airflow volume, 
the airflow volume calibrating assembly (9/2b) comprising an adjustment element (13) disposed within the flow path and that extends toward at least one of the inlet or the outlet, and
the airflow volume calibrating assembly (9/2b) further comprising an adjustment plate (9)  disposed within the flow path and configured to rotate, about an adjustment plate axis (5), within the flow path.

    PNG
    media_image3.png
    303
    1427
    media_image3.png
    Greyscale

Knecht lacks:
an actuator coupled to the adjustment plate;
wherein the adjustment plate axis is laterally offset from the valve disc axis.  
Burke teaches an airflow damper (figs 5 – 7: (210)), comprising 
a housing (282/283) comprising an inlet and an outlet and defining a flow path (flow arrows “f”) within the housing, 
a valve (216) operatively connected to the housing and disposed within the flow path, wherein the valve is configured to rotate (as seen in figs 5 – 7), about a valve axis (figs 1, 2: (“A—A”), 306), within the flow path (col 8, lns 23 – col 9, ln 21);
an airflow volume calibrating assembly (255) disposed in the flow path and operatively connected to the valve (216) and the housing to pivot the valve to a home position associated with a desired constant airflow volume (“adjustment set point”) 
“Preferably, actuation is via a threaded screw actuating assembly, as such an assembly enables the actuating assembly to hold its set point.” (col 6, lns 22 – 24)
the airflow volume calibrating assembly (255) comprising an adjustment element (306) disposed within the flow path and that extends toward at least one of the inlet or the outlet, and
an actuator (figs 5 – 7: motor (307)) coupled to the adjustment element (306);
the actuator comprising a motor (col 3, lns 25 – 28; col 8, lns 36 – 39 )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Burke, such that an actuator is coupled to the adjustment plate, for the benefit of improved system automation.
Beddies teaches an automatic airflow balancing valve, comprising: 
a housing (figs 6, 7: (1)) defining a flow path comprising an inlet and an outlet; 
a valve disc (15) pivotable about a valve disc axis (13.2); 
an adjustment plate (14) pivotable about an adjustment plate axis (13.1), and 
wherein the adjustment plate axis (13.1) is laterally offset from the valve disc axis (13.2) (as seen in figs 6, 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Beddies, such that the adjustment plate axis is laterally offset from the valve disc axis, for the benefit of improved independent operation of the adjustment plate (Knecht, (9)) without inadvertently affecting the valve disc.
In re Claim 27, the proposed system has been discussed above, wherein Burke teaches the actuator comprises a motor (307) (col 3, lns 25 – 28; col 8, lns 36 – 39).

Claim 29 is rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Beddies (US 6,012,783; second embodiment), in view of Aalto et al (US 4,697,607).
In re Claim 29, the system of Knecht has been discussed (see above, In re Claim 27), but lacks a plurality of visual indicators disposed in the flow path, each associated with a respective discrete lateral position of an end of the adjustment element, and each indicative of a flow rate associated with the automatic airflow balancing valve when the end of the adjustment element is associated with a respective visual indicator.  
Aalto et al teaches an airflow regulator (figs 1, 8: (10)), wherein a plurality of visual indicators (fig 8: (40, 41)) disposed in the flow path, each associated with a respective discrete lateral position of an end of an adjustment element (12), and each indicative of a flow rate associated with the automatic airflow balancing valve when the end of the adjustment element is associated with a respective visual indicator.  (Col 5, lns 27 – 49, col 7, lns 16 – 30).
It would have been obvious to a person having ordinary skill in the arts before the effective filing date of the claimed invention to modify the proposed system as taught by Aalto et al to provide a plurality of visual indicators disposed in the flow path, each associated with a respective discrete lateral position of an end of the adjustment element, and each indicative of a flow rate associated with the automatic airflow .  

Claims 30 and 31 are rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Aalto et al (US 4,697,607).
In re Claim 30, Knecht discloses an automatic airflow balancing valve (figs 1 – 5), comprising: 
a housing (1) defining a flow path (18) through an internal region of the housing; 
an adjustment plate (9)  disposed in the internal region and in the flow path, wherein the adjustment plate is pivotal (at axis (5)) within a range of adjustment plate positions; 
an adjustment element (13) secured to the adjustment plate (9) and extending toward an inlet or outlet of the flow path, wherein the adjustment element and the adjustment plate are configured so that lateral movement of the adjustment element pivots the adjustment plate (col 2, lns 26, 27; col 2, ln 15);  and
a valve disc (2a) disposed in the internal region and in the flow path and operatively associated with the adjustment plate (13) such that the lateral movement of the adjustment element (13) causes the valve disc to pivot (col 2, lns 11 – 14); 
“In order to rotate wing 2a on the shaft, a sleeve 7 is telescoped over one end of the shaft 3 and is secured to wing 2a by means of a strap 8”.
Knecht lacks:
an actuator coupled to the adjustment plate; and 
visual indicators, each indicative of a flow rate associated with the automatic airflow balancing valve when the adjustment element is in a position associated with the indicator.  
Burke teaches an airflow damper (figs 5 – 7: (210)), comprising:
a housing (282/283) comprising an inlet and an outlet and defining a flow path (flow arrows “f”
a valve (216) operatively connected to the housing and disposed within the flow path, wherein the valve is configured to rotate (as seen in figs 5 – 7), about a valve axis (figs 1, 2: (“A—A”), 306), within the flow path (col 8, lns 23 – col 9, ln 21);
an airflow volume calibrating assembly (255) disposed in the flow path and operatively connected to the valve (216) and the housing to pivot the valve to a home position associated with a desired constant airflow volume (“adjustment set point” analogous to a home position) 
“Preferably, actuation is via a threaded screw actuating assembly, as such an assembly enables the actuating assembly to hold its set point.” (col 6, lns 22 – 24)
the airflow volume calibrating assembly (255) comprising an adjustment element (306) disposed within the flow path and that extends toward at least one of the inlet or the outlet, and
an actuator (figs 5 – 7: motor (307)) coupled to the adjustment element (306);
the actuator comprising a motor (col 3, lns 25 – 28; col 8, lns 36 – 39 )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Burke, such that an actuator is coupled to the adjustment plate, for the benefit of improved system automation.
Aalto et al teaches an airflow regulator (figs 1, 8: (10)), wherein a plurality of visual indicators (fig 8: (40, 41)) disposed in the flow path, each associated with a respective discrete lateral position of an end of an adjustment element (12), and each indicative of a flow rate associated with the automatic airflow balancing valve when the end of the adjustment element is associated with a respective visual indicator.  (Col 5, lns 27 – 49, col 7, lns 16 – 30).
It would have been obvious to a person having ordinary skill in the arts before the effective filing date of the claimed invention to modify the proposed system as taught by Aalto et al to provide a plurality of visual indicators, each indicative of a flow rate associated with the automatic airflow balancing valve when the adjustment element is in a position associated with the indicator, such that the regulator can be calibrated prior to installation, in order to simplify the system air balancing process.  
In re Claim 31, the proposed system has been discussed above, wherein Burke teaches the actuator comprises a motor (307) (col 3, lns 25 – 28; col 8, lns 36 – 39).

Claims 33 and 35 are rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Aalto et al (US 4,697,607), and further in view of Beddies (US 6,012,783; second embodiment).
In re Claim 33, the proposed system has been discussed (see above, In re Claim 31), but lacks wherein a spring is secured to the adjustment plate and configured to bias the valve disc toward the adjustment plate. 
Beddies teaches an automatic airflow balancing valve, comprising: 
a housing (figs 6, 7: (1)) defining a flow path comprising an inlet and an outlet; 
a valve disc (15) pivotable about a valve disc axis (13.2); and 
an adjustment element (28) operatively associated with the valve disc (15) and extending toward the inlet or the outlet,  and an adjustment plate (14) secured to the adjustment element (28), 
wherein the adjustment plate (14) is adjacent the valve disc (15), and 
a spring (16) secured to the adjustment plate (14) and configured to bias the valve disc (15) toward the adjustment plate (col 6, ln 49 – col 7, ln 17).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Beddies, such that a spring is secured to the adjustment plate and configured to bias the valve disc toward the adjustment plate, for the benefit of providing an energy-free “normally closed” control means of holding the adjustment plate against the valve disk, when the airflow ceases, simplifying system operation.
In re Claim 35, the proposed system has been discussed (see above, In re Claim 31), wherein Knecht discloses the valve disc (2a) is configured to rotate about a valve disc axis (7), and the adjustment plate (9) and adjustment element (13) are configured to rotate about an adjustment element axis (5).
However, the proposed system lacks wherein the adjustment element axis is laterally offset from the valve disc axis. 
Beddies teaches an automatic airflow balancing valve, comprising: 
a housing (figs 6, 7: (1)) defining a flow path comprising an inlet and an outlet; 
a valve disc (15) pivotable about a valve disc axis (13.2); 
an adjustment plate (14) pivotable about an adjustment plate axis (13.1), and 
wherein the adjustment plate axis (13.1) is laterally offset from the valve disc axis (13.2) (as seen in figs 6, 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Beddies, such that the adjustment plate axis is laterally offset from the valve disc axis, for the benefit of improved independent operation of the adjustment plate (Knecht, (9)) without inadvertently affecting the valve disc.

Claim 34 is rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Aalto et al (US 4,697,607), and further in view of Sandman et al (US 2013/0324029).
In re Claim 34, the proposed system has been discussed (see above, In re Claim 31), but lacks wherein the system comprising plate interlock features positioned proximate at least one of the inlet and the outlet of the flow path, and an interlocking adapter flange having a plate configured to engage the plate interlock features and adapt the automatic airflow balancing valve to a non-circular opening.
Sandman et al teaches a ventilation duct system (figs 1, 4, 5A: (18)) comprising an inlet (58), an outlet (56), and flow path (indicated by arrow (38)), wherein:
a housing (fig 5A: (44)) comprises plate interlocking features (fig 5A: (50/62)) [0067];
the plate interlock features (50/62) (right portion of figure (5A)) positioned proximate at least one of the inlet (58) and outlet of the flow path, and


    PNG
    media_image4.png
    648
    1389
    media_image4.png
    Greyscale

an interlocking adapter flange (44/46/27) having a plate (72);
the interlocking adapter flange (44/46/27) configured to engage the plate interlock features (50/62), and adapt the housing to a non-circular opening (as seen in Figs 1, 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and/or the outlet of the proposed system flow path as taught by Sandman et al, such that the housing comprises plate interlock features positioned proximate at least one of the inlet and the outlet of the flow path, and the system comprises an interlocking adapter flange plate configured to engage the plate interlock features, adapting the system to receive a non-circular opening, for the benefit of providing a system that requires no contractor modifications when installed in a rectangular duct system, thereby reducing installation time and reducing air leakage at the field modification.

Claims 36, and 37 are rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Sandman et al (US 2013/0324029).
In re Claim 36, Knecht discloses an automatic airflow balancing valve (figs 1 – 5), comprising: 
a housing (1) defining a flow path (18) through an internal region of the housing; 
an adjustment plate (9)  disposed in the internal region and in the flow path, wherein the adjustment plate is pivotal (at axis (5)
an adjustment element (13) secured to the adjustment plate (9) and extending toward an inlet or outlet of the flow path, wherein the adjustment element and the adjustment plate are configured so that lateral movement of the adjustment element pivots the adjustment plate (col 2, lns 26, 27; col 2, ln 15);  and
a valve disc (2a) disposed in the internal region and in the flow path and operatively associated with the adjustment plate (13) such that the lateral movement of the adjustment element (13) causes the valve disc to pivot (col 2, lns 11 – 14); 
“In order to rotate wing 2a on the shaft, a sleeve 7 is telescoped over one end of the shaft 3 and is secured to wing 2a by means of a strap 8”.
Knecht lacks:
an actuator coupled to the adjustment plate; and 
plate interlock features positioned proximate at least one of the inlet and the outlet of the flow path, and an interlocking adapter flange having a plate configured to engage the plate interlock features and adapt the automatic airflow balancing valve to a non-circular opening.
Burke teaches an airflow damper (figs 5 – 7: (210)), comprising 
a housing (282/283) comprising an inlet and an outlet and defining a flow path (flow arrows “f”) within the housing, 
a valve (216) operatively connected to the housing and disposed within the flow path, wherein the valve is configured to rotate (as seen in figs 5 – 7), about a valve axis (figs 1, 2: (“A—A”), 306), within the flow path (col 8, lns 23 – col 9, ln 21);
an airflow volume calibrating assembly (255) disposed in the flow path and operatively connected to the valve (216) and the housing to pivot the valve to a home position associated with a desired constant airflow volume (“adjustment set point”) 
“Preferably, actuation is via a threaded screw actuating assembly, as such an assembly enables the actuating assembly to hold its set point.” (col 6, lns 22 – 24)
the airflow volume calibrating assembly (255) comprising an adjustment element (306) disposed within the flow path and that extends toward at least one of the inlet or the outlet, and
an actuator (figs 5 – 7: motor
the actuator comprising a motor (col 3, lns 25 – 28; col 8, lns 36 – 39 )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Burke, such that an actuator is coupled to the adjustment plate, for the benefit of improved system automation.
Sandman et al teaches a ventilation duct system (figs 1, 4, 5A: (18)) comprising an inlet (58), an outlet (56), and flow path (indicated by arrow (38)), wherein:
a housing (fig 5A: (44)) comprises plate interlocking features (fig 5A: (50/62)) [0067];
the plate interlock features (50/62) (right portion of figure (5A)) positioned proximate at least one of the inlet (58) and outlet of the flow path, and
an interlocking adapter flange (44/46/27) having a plate (72);
the interlocking adapter flange (44/46/27) configured to engage the plate interlock features (50/62), and adapt the housing to a non-circular opening (as seen in Figs 1, 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and/or the outlet of the proposed system as taught by Sandman et al, such that the housing comprises plate interlock features positioned proximate at least one of the inlet and the outlet of the flow path, and the system comprises an interlocking adapter flange plate configured to engage the plate interlock features, adapting the system to receive a non-circular opening, for the benefit of providing a system that requires no contractor modifications when installed in a rectangular duct system, thereby reducing installation time and reducing air leakage at the field modification.
In re Claim 37, the proposed system has been discussed (see above, In re Claim 36) wherein the actuator comprises a motor (Burke: (307), col 3, lns 25 – 28; col 8, lns 36 – 39).

Claim 39 is rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Sandman et al (US 2013/0324029), and further in view of Beddies (US 6,012,783; second embodiment).
In re Claim 39, the proposed system has been discussed (see above, In re Claim 37
Beddies teaches an automatic airflow balancing valve, comprising: 
a housing (figs 6, 7: (1)) defining a flow path comprising an inlet and an outlet; 
a valve disc (15) pivotable about a valve disc axis (13.2); and 
an adjustment element (28) operatively associated with the valve disc (15) and extending toward the inlet or the outlet,  and an adjustment plate (14) secured to the adjustment element (28), 
wherein the adjustment plate (14) is adjacent the valve disc (15), and 
a spring (16) secured to the adjustment plate (14) and configured to bias the valve disc (15) toward the adjustment plate (col 6, ln 49 – col 7, ln 17).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Beddies, such that a spring is secured to the adjustment plate and configured to bias the valve disc toward the adjustment plate, for the benefit of providing an energy-free “normally closed” control means of holding the adjustment plate against the valve disk, when the airflow ceases, simplifying system operation.

Claim 40 is rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Sandman et al (US 2013/0324029), and further in view of Beddies (US 6,012,783; second embodiment).
In re Claim 40, the proposed system has been discussed (see above, In re Claim 37), wherein Knecht discloses the valve disc (2a) is configured to rotate about a valve disc axis (7), and the adjustment plate (9) and adjustment element (13) are configured to rotate about an adjustment element axis (5).
However, the proposed system lacks wherein the adjustment element axis is laterally offset from the valve disc axis. 
Beddies teaches an automatic airflow balancing valve, comprising: 
a housing (figs 6, 7: (1)) defining a flow path comprising an inlet and an outlet; 
a valve disc (15) pivotable about a valve disc axis (13.2); 
an adjustment plate (14) pivotable about an adjustment plate axis (13.1), and 
wherein the adjustment plate axis (13.1) is laterally offset from the valve disc axis (13.2) (as seen in figs 6, 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Beddies, such that the adjustment plate axis is laterally offset from the valve disc axis, for the benefit of improved independent operation of the adjustment plate (Knecht, (9)) without inadvertently affecting the valve disc.

Claims 41, 42 and 46 are rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Troccoli et al (US 7,318,357), in view of Burke (US 6,527,194).
In re Claim 41, Knecht discloses an automatic airflow balancing valve (figs 1 – 5), comprising:
a housing (1) comprising an inlet and an outlet and defining a flow path (18) within the housing from the inlet to the outlet; 
adjustment plate (9) located within the flow path and configured to rotate  about an adjustment plate axis (5), wherein the adjustment plate extends from the adjustment plate axis toward the outlet (as seen in the figures; and
a valve disc (2a)  located in the flow path and configured to rotate, separately from the adjustment plate, about a valve disc axis (7), wherein the valve disc comprises a first portion (2a) extending from the valve disc axis toward the inlet (as seen in fig 4).
Knecht lacks:
wherein the valve disc comprises a second portion extending from the valve disc axis toward the outlet;
a spring biasing the valve disc into a home position against the adjustment plate; and 
an actuator coupled to the adjustment plate.
Troccoli et al teaches a valve system (fig 4), comprising:
a valve disc (16)  located in the flow path (passageway (40), direction “A”) and configured to rotate, separately from the adjustment plate, about a valve disc axis (75), wherein the valve disc comprises a first portion (2a) extending from the valve disc axis toward the inlet (as seen in fig 4) and a second portion extending from the valve disc axis toward the outlet; and
[AltContent: textbox (Second portion – 
First portion – )]
    PNG
    media_image5.png
    437
    399
    media_image5.png
    Greyscale

a spring (70) biasing the valve disc into a home position (fig 4: solid line-type) against an adjustment element (60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Troccoli et al, such that:
the disc comprises a first portion extending from the valve disc axis toward the inlet, and a second portion extending from the valve disc axis toward the outlet; and
a spring biasing the valve disc into a home position against the adjustment plate;
for the benefit of a more symmetrical flow profile across the flow path, as a result of disc comprising a first and second portion with a center axis, and for the benefit of a known disc position within the flow path when the fan is de-energized, improving start-up operations.
Burke teaches an airflow damper (figs 5 – 7: (210)), comprising: 
a housing (282/283) and a valve (216) operatively connected to the housing and disposed within the flow path, wherein the valve is configured to rotate (as seen in figs 5 – 7), about a valve axis (figs 1, 2: (“A—A”), 306), within the flow path (col 8, lns 23 – col 9, ln 21);
an airflow volume calibrating assembly (255) disposed in the flow path and operatively connected to the valve (216) and the housing to pivot the valve to a home position associated with a desired constant airflow volume (“adjustment set point”) 
“Preferably, actuation is via a threaded screw actuating assembly, as such an assembly enables the actuating assembly to hold its set point.” (col 6, lns 22 – 24)
the airflow volume calibrating assembly (255) comprising an adjustment element (306) disposed within the flow path and that extends toward at least one of the inlet or the outlet, and
an actuator (figs 5 – 7: motor (307)) coupled to the adjustment element (306);
the actuator comprising a motor (col 3, lns 25 – 28; col 8, lns 36 – 39 )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knecht, as taught by Burke, such that an actuator is coupled to the adjustment plate, for the benefit of improved system automation.
In re Claim 42, the proposed system has been discussed above, wherein Burke teaches the actuator comprises a motor (307) (col 3, lns 25 – 28; col 8, lns 36 – 39).
In re Claim 46, the proposed system has been discussed (In re Claim 41, above), wherein the area of the first portion and second portion are similar (“for the benefit of a more symmetrical flow profile across the flow path, as a result of disc comprising a first and second portion with a center axis”).
However, Troccoli et al further teaches, “alternatively or additionally”, an area of the first portion is greater than an area of the second portion.
“a greater surface area of the valve element (16) may be concentrated to one side of these pivotable mounting means (75). Thus, the valve element (16) will tend to open or close according to the direction of flow of fluid in the conduit (10)”.(col 7, lns 22 - 30; 30 – 36)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotable mounting means such that an off center configuration is provided as taught by Troccoli, such that an area of the first portion is greater than an area of the second portion, for the benefit of a geometry that yields the actuation (open/close) of the valve disc according to the direction of the fluid flow, providing greater assurance of disc rotation in the desired direction.

Claim 47 is rejected under 35 U.S.C. §103 as being unpatentable over Knecht (US 3,070,345), in view of Troccoli et al (US 7,318,357), in view of Burke (US 6,527,194), and further in view of Beddies (US 6,012,783; second embodiment).
In re Claim 47, the proposed system has been discussed, but lacks wherein the valve disc axis is laterally offset from the adjustment plate axis.
Beddies teaches an automatic airflow balancing valve, comprising: 
a housing (figs 6, 7: (1)) defining a flow path comprising an inlet and an outlet; 
a valve disc (15) pivotable about a valve disc axis (13.2); 
an adjustment plate (14) pivotable about an adjustment plate axis (13.1), and 
wherein the adjustment plate axis (13.1) is laterally offset from the valve disc axis (13.2) (as seen in figs 6, 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Beddies, such that the adjustment plate axis is laterally offset from the valve disc axis, for the benefit of improved independent operation of the adjustment plate (Knecht, (9)) without inadvertently affecting the valve disc.



Allowable Subject Matter
Claims 45 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In re Claim 45, the limitation:
wherein the valve disc, the adjustment plate, and the spring are configured so that, when the adjustment plate is set in a rotational position corresponding to a desired airflow level, an increased pressure difference between the inlet and the outlet creates a force on the valve disc to overcome a biasing force of the spring and to rotate the valve disc to a position reducing flow area in the flow path.
is not found in the prior art.  Similarly
In re Claim 48, the limitation:
wherein the spring comprises a fixed end secured to the adjustment plate and a free end that contacts the first portion of the valve disc, and wherein the spring extends across the adjustment plate axis and the valve disc axis
in not found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Du et al (US 2015/0168007) who discloses an automatic airflow balancing valve, comprising: 
a housing (fig 1: (30)) comprising an inlet and an outlet and defining a flow path there through; 
a valve disc (fig 2: (52)) operatively connected to the housing (30) and disposed within the flow path; and 
an airflow volume calibrating assembly (100/102) disposed in the flow path and operatively connected to the valve disc (52) and the housing (30) to pivot the valve disc to a home position ([0046] “discrete locations”) associated with a desired constant airflow volume, 
the airflow volume calibrating assembly comprising an adjustment element (111) that extends toward at least one of the inlet or the outlet (as seen in fig 4) [0028 – 0030, 0040, 0042]
Of particular significance is Marak et al (US 2013/0337736), who teaches a damper system (10), wherein a valve disc (15) is configured to rotate about a valve disc axis (axially through element (18)), the valve disc comprises a valve disc shaft (18), the valve disc axis passes through the valve disc shaft, and the valve disc shaft (18) is positioned aft of a midpoint (“offset”) of the valve disc [0035]. 
Of particular significance is Cote (US 7,582,009), who teaches an air volume regulator (figs 5a – 9), wherein a damper (“flow constriction device” (12)) is controlled by an actuator (FIG. 4h: (70)) which positions flow indicator arm 61 between two limit stops 62: one for the maximum airflow, one for minimum airflow. When the airflow set-point is fixed, two limit stops 62 are pushed tight against both sides of indicator arm 61 to lock it in place. In conjunction with scaled decal 67 glued to chassis 25, indicator arm 61 permits a direct reading of the air volume being delivered through the airflow regulator in operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M-F; 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques, can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3749




/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Axis “42” is the axis of both the adjustment plate shaft (50) and the adjustment plate (46).
        2 Claims 1 – 25 cancelled by Applicant.